SUPREME COURT OF MISSOURI
                                            en banc
STATE OF MISSOURI,                               )
                                                 )
                               Respondent,       )
                                                 )
         v.                                      )          No. SC94564
                                                 )
SANTONIO L. MCCOY,                               )
                                                 )
                               Appellant.        )

          APPEAL FROM THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                    The Honorable Jimmie M. Edwards, Judge

                                Opinion issued August 18, 2015

PER CURIAM

         Santonio McCoy appeals his conviction of unlawful possession of a firearm.

Section 571.070.1(1). 1 He claims this "felon-in-possession law" violates the Missouri

Constitution's protection of his right to bear arms.

         While the appeal was pending, the Missouri Constitution's right to bear arms

provision, article I, section 23, was amended to state that courts must apply "strict

scrutiny" to laws restricting the right to bear arms. The prior version of article I, section

23 applies in this case because this Court applies the constitution as it was written at the

time of the offense. Nevertheless, this Court recently held in Dotson v. Kander that

"strict scrutiny would have applied under the Missouri constitution," regardless of the


 1
     Statutory citations are to RSMo Supp. 2013 except where otherwise indicated.
recent amendment, to constitutional challenges that occurred during the time frame after

the Supreme Court of the United States declared the right to bear arms fundamental to

our scheme of ordered liberty and held the Second Amendment to the United States

Constitution fully applicable to the states through the Fourteenth Amendment. Dotson,

___ S.W.3d ___, No. SC94482, 2015 WL 4036160, at *4 n.5 (Mo. banc June 30, 2015);

McDonald v. City of Chicago, Illinois, 561 U.S. 742, 750, 791 (2010); id. at 805-06

(Thomas, J., concurring in part, concurring in the judgment, and providing the necessary

fifth vote). This Court holds that this felon-in-possession law passes strict scrutiny. The

circuit court's judgment is affirmed.

                            Factual and Procedural History

       McCoy was caught possessing a pistol on or about June 23, 2012. He had prior

felony convictions at the time, specifically, stealing, burglary, tampering, unlawful use of

a weapon, and resisting or interfering with arrest. As a result, McCoy was charged in

August 2012 with one count of unlawful possession of a firearm. He filed a motion to

dismiss the indictment, arguing § 571.070.1(1) violated the Missouri Constitution's

prohibition against the passage of any law retrospective in its operation, article I, section

13, and his right to bear arms under article I, section 23 of the Missouri Constitution. 2

The circuit court overruled the motion. A jury found him guilty, and he was sentenced as

a prior and persistent offender to seven years' imprisonment. McCoy then filed his

appeal in the court of appeals.         While the appeal was pending in that court, the


 2
  McCoy did not argue that the law violated the Second Amendment to the United States
Constitution in the circuit court. He has abandoned the retrospectivity claim on appeal.
amendment to article I, section 23 went into effect. The court of appeals then transferred

the case to this Court prior to opinion. See Mo. Const. art. V, § 11.

                                     Standard of Review

       Rule 24.04(b)(1) permits a criminal defendant to raise "[a]ny defense or objection

which is capable of determination without trial of the general issue . . . before trial by

motion." This Court has exclusive jurisdiction over this appeal pursuant to article V,

section 3 because it involves the constitutional validity of a statute. Rodriguez v. Suzuki

Motor Corp., 996 S.W.2d 47, 51 (Mo. banc 1999). "Statutes are presumed constitutional

and will be found unconstitutional only if they clearly contravene a constitutional

provision." State v. Vaughn, 366 S.W.3d 513, 517 (Mo. banc 2012). Constitutional

challenges are issues of law this Court reviews de novo. Estate of Overbey v. Chad

Franklin Nat'l Auto Sales North, LLC, 361 S.W.3d 364, 372 (Mo. banc 2012).

                                            Analysis

       In his sole point on appeal, McCoy argues the circuit court erred by overruling his

motion to dismiss the indictment because § 571.070.1(1) violates article I, section 23's

protection of his right to bear arms. This Court holds that it does not. 3

       "A person commits the crime of unlawful possession of a firearm if such person

knowingly has any firearm in his or her possession and . . . [s]uch person has been

 3
   McCoy also argues that § 571.070.1(1) is facially unconstitutional under article I, section 23.
This claim fails because the overbreadth doctrine, which provides a basis for declaring a statute
unconstitutional on its face, does not extend beyond the First Amendment to the United States
Constitution. State v. Richard, 298 S.W.3d 529, 531 (Mo. banc 2009).
 McCoy's brief to this Court also claims the statute violates the Second Amendment. McCoy
did not present this claim to the circuit court; therefore, the claim of error is not preserved for
appellate review. See State v. Cella, 32 S.W.3d 114, 117 (Mo. banc 2000).

                                                3
convicted of a felony under the laws of this state, or of a crime under the laws of any state

or of the United States which, if committed within this state, would be a felony." Section

571.070.1(1).    Article I, section 23 was amended as follows while this appeal was

pending:

       That the right of every citizen to keep and bear arms, ammunition, and
       accessories typical to the normal function of such arms, in defense of his
       home, person, family and property, or when lawfully summoned in aid of
       the civil power, shall not be questioned; but this shall not justify the
       wearing of concealed weapons. The rights guaranteed by this section
       shall be unalienable. Any restriction on these rights shall be subject to
       strict scrutiny and the state of Missouri shall be obligated to uphold
       these rights and shall under no circumstances decline to protect against
       their infringement. Nothing in this section shall be construed to
       prevent the general assembly from enacting general laws which limit
       the rights of convicted violent felons or those adjudicated by a court to
       be a danger to self or others as result of a mental disorder or mental
       infirmity.

Dotson, 2015 WL 4036160, at *11. McCoy argues that the amended version of article I,

section 23 applies retroactively to this case. The State argues that the previous version of

article I, section 23 applies because it was in effect at the time of McCoy's offense and, in

the alternative, that § 571.070.1(1) survives even if the new version applies.

                I.       The Prior Version of Article I, Section 23 Applies

       McCoy claims that the new version of article I, section 23 applies retroactively

because this case was not yet final when the amendment went into effect, citing Griffith

v. Kentucky, 479 U.S. 314 (1987). In Griffith, the Supreme Court of the United States

held "that a new rule for the conduct of criminal prosecutions is to be applied

retroactively to all cases, state or federal, pending on direct review or not yet final." 479
U.S. at 328.         Griffith does not govern the retroactivity of newly enacted state

                                              4
constitutional amendments, only newly stated procedural rules of federal constitutional

law.

         "The settled rule of construction in this state, applicable alike to the Constitutional

and statutory provisions, is that, unless a different intent is evident beyond reasonable

question, they are to be construed as having a prospective operation only." State ex rel.

Scott v. Dircks, 111 S.W. 1, 3 (Mo. banc 1908). This Court gives only prospective

application to a constitutional amendment unless it finds "a contrary intent that is spelled

out in clear, explicit and unequivocal detail so that retrospective application is called for

'beyond []a[] reasonable question.'" State ex rel. Hall v. Vaughn, 483 S.W.2d 396, 398-

99 (Mo. banc 1972). The amended version of article I, section 23 does not have any text

that suggests it was intended to be applied retroactively.              Therefore, it applies

prospectively only. Hall, 483 S.W.2d at 398-99; Scott, 111 S.W. at 3.

   II.      Strict Scrutiny Applies Under the Prior Version of Article I, Section 23

         This Court recently held, while this case was pending, that strict scrutiny applies

under the prior version of article I, section 23 to cases arising in the time frame after

McDonald was decided, regardless of the recent amendment.                  Dotson, 2015 WL
4036160, at *4 n.5. Previously, the Supreme Court of the United States held, in District

of Columbia v. Heller, that the Second Amendment protects an individual's right to

possess an operable handgun in the home for self-defense, without deciding what level of

constitutional scrutiny applies: "Under any of the standards of scrutiny that we have

applied to enumerated constitutional rights, banning from the home the most preferred

firearm in the nation to keep and use for protection of one's home and family would fail

                                                5
constitutional muster." 554 U.S. 570, 628-29 (2008) (internal citations, quotation marks,

and footnote omitted). In 2010, the Supreme Court held that the right to bear arms

recognized in Heller is a right fundamental to our scheme of ordered liberty and fully

applicable to the states through the Fourteenth Amendment. McDonald, 561 U.S. at 750,

791; id. at 805-06 (Thomas, J., concurring in part, concurring in the judgment, and

providing the necessary fifth vote). Following those decisions, McCoy was charged in

August 2012 with unlawfully possessing a firearm on or about June 23, 2012, for which

he was tried and convicted. After McCoy filed his appeal in the court of appeals, the

amendment to article I, section 23 went into effect. This Court then assumed jurisdiction

of the appeal.

       Then came the Dotson case, which was filed in this Court and briefed, argued, and

decided while McCoy's appeal was pending.         Dotson was a challenge to the ballot

summary of the constitutional amendment. 2015 WL 4036160, at *1. The challengers

argued that the ballot language was inadequate to inform voters that strict scrutiny would

apply to laws affecting the right to bear arms under the Missouri Constitution. Id. at *4.

This Court held as follows:

       Even though [the amendment] set out strict scrutiny as the standard, that
       standard would already have been applicable to cases where the legislation
       was challenged based on article I, section 23 of the Missouri Constitution
       after McDonald v. Chicago, 561 U.S. 742, 130 S. Ct. 3020, 177 L. Ed. 2d 894
       (2010). Although the Supreme Court of the United States did not announce
       a level of judicial scrutiny in Heller, it held in McDonald that the right to
       bear arms is a fundamental right that applies to the states. 561 U.S. at 791,
       130 S. Ct. 3020. Because this Court reviews laws affecting fundamental
       rights under the strict scrutiny standard, Etling v. Westport Heating &
       Cooling Servs., Inc., 92 S.W.3d 771, 774 (Mo. banc 2003), strict scrutiny
       would have applied under the Missouri constitution had a challenge been

                                            6
       made. By declaring the right to bear arms "unalienable" and imposing strict
       scrutiny, [the amendment] could be understood to be nothing more than a
       declaration of the law as it would have been declared by this Court after
       McDonald mandated that the fundamental right to bear arms applied to the
       states. . . .

Id. at *4 n.5. This conclusion was necessary to this Court's analysis and resolution in

Dotson and was, therefore, a holding of the Court. If the constitutional amendment had

changed the level of scrutiny under article I, section 23 to strict scrutiny, the Court might

have considered the ballot summary at issue in Dotson unfair or insufficient. But this

Court held that strict scrutiny would have applied under the prior version of article I,

section 23 in the time frame after McDonald was decided, irrespective of the

amendment. 4

       McCoy was charged with and convicted of unlawfully possessing a firearm after

McDonald was decided. Therefore, as this Court necessarily held in Dotson, strict

scrutiny applies.

                    III.   Section 571.070.1(1) Survives Strict Scrutiny

       "[T]here is no settled analysis as to how strict scrutiny applies to laws affecting the

fundamental right to bear arms, which has historically been interpreted to have accepted

limitations." Id. at *4. Additionally, the application of strict scrutiny depends on context,

including the controlling facts, the reasons advanced by the government, relevant

differences, and the fundamental right involved. See Grutter v. Bollinger, 539 U.S. 306,
 4
   This Court is not deciding that strict scrutiny would apply to Second Amendment challenges.
The concurring opinion claims Dotson's holding was wrong because the Supreme Court of the
United States declined to adopt strict scrutiny as the Second Amendment standard in Heller and
McDonald. The Second Amendment was not at issue in Dotson, and it is not at issue in this
case. Strict scrutiny applies as a matter of state law, not because of a determination that the
Second Amendment requires strict scrutiny.

                                              7
327 (2003); Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 246 (1995); Adam

Winkler, Fatal in Theory and Strict in Fact: An Empirical Analysis of Strict Scrutiny in

the Federal Courts, 59 VAND. L. REV. 793, 795–96 (2006).

       Accordingly, "that strict scrutiny applies 'says nothing about the ultimate validity

of any particular law; that determination is the job of the court applying' the standard."

Dotson. 2015 WL 4036160, at *4 (quoting Adarand, 515 U.S. at 230). "Courts routinely

uphold laws when applying strict scrutiny, and they do so in every major area of the law."

Winkler, supra, at 795-96. A study of all published federal court applications of strict

scrutiny over a span of 13 years found that laws survived strict scrutiny 30% of the time.

Id. Moreover, the same study found courts upheld laws more often in religious liberty

cases than in cases involving suspect class discrimination, free speech, freedom of

association, and other fundamental rights. Id. at 796–97.

       It is clear that laws regulating the right to bear arms are not "presumptively

invalid." Dotson. 2015 WL 4036160, at *5. In Dotson, this Court recognized that the

Supreme Court's decisions in Heller and McDonald did not cast doubt on "'longstanding

prohibitions on the possession of firearms by felons and the mentally ill, or laws

forbidding the carrying of firearms in sensitive places such as schools and government

buildings, or laws imposing conditions and qualifications on the commercial sale of

arms.'" Id. at *5.

       "[S]trict scrutiny is generally satisfied only if the law at issue is 'narrowly tailored

to achieve a compelling interest.'" Id. at *4. Section 571.070.1(1) is narrowly tailored to

achieve a compelling governmental interest. The State has a compelling interest in

                                              8
ensuring public safety and reducing firearm-related crime. See In re Care & Treatment

of Norton, 123 S.W.3d 170, 174 (Mo. banc 2003) ("The State has a compelling interest in

protecting the public from crime.").        Prohibiting felons from possessing firearms is

narrowly tailored to that interest because "[i]t is well-established that felons are more

likely to commit violent crimes than are other law abiding citizens." United States v.

Barton, 633 F.3d 168, 175 (3d Cir. 2011).             Furthermore, "someone with a felony

conviction on his record is more likely than a nonfelon to engage in illegal and violent

gun use." 5 United States v. Yancey, 621 F.3d 681, 685 (7th Cir. 2010).

       As this Court noted in Dotson, decisions of the Supreme Court of Louisiana are

persuasive on this issue. 2015 WL 4036160, at *5. Like Missouri, the people of the

State of Louisiana amended their state constitution to clarify that strict scrutiny applies to

laws restricting the right to bear arms. Id. The Supreme Court of Louisiana has recently

upheld, under strict scrutiny, a law banning persons who have committed certain

dangerous and potentially dangerous felonies from possessing firearms or carrying

concealed weapons for ten years. State v. Eberhardt, 145 So. 3d 377, 385 (La. 2014).

That court found "'a long history, a substantial consensus, and simple common sense' to

be sufficient evidence for even a strict scrutiny review." Id.
 5
    The state cites statistics from a study conducted by the FBI showing an increase in violent
crime in Missouri between 2011 and 2012. The State claims the rise in violent crime is why its
interest is particularly compelling. These statistics do not bear on the constitutional analysis
because they prove nothing about the law's design. Moreover, an FBI study for the year 2013,
however, shows a decrease in violent crime to below the 2011 level. This is merely one example
of why the ever-changing body of science and statistics is ill-suited to constitutional analysis.
Crime in the United States by State, 2013: Table 5, FBI.GOV (last visited August 12, 2015),
available     at     https://www.fbi.gov/about-us/cjis/ucr/crime-in-the-u.s/2013/crime-in-the-u.s.-
2013/tables/5tabledatadecpdf/table_5_crime_in_the_united_states_by_state_2013.xls (on file
with this Court).

                                                9
       The Supreme Court of Louisiana also has upheld other types of restrictions under

strict scrutiny.   These include laws prohibiting the carrying of concealed weapons

without a permit and prohibiting minors from possessing handguns in certain

circumstances, State in the Interest of J.M., 144 So. 3d 853, 863, 866 (La. 2014), a law

banning the possession of a firearm while engaged in drug use and distribution, State v.

Webb, 144 So. 3d 971, 979, 983 (La. 2014), and a felon-in-possession law as applied to

offenders remaining under the supervision of the Louisiana department of corrections,

State v. Draughter, 130 So. 3d 855, 868 (La. 2013).            Cf., e.g., United States v.

Marzzarella, 614 F.3d 85, 101 (3d Cir. 2010) (holding that a federal law banning

possession of a firearm with an altered serial number "would pass muster under either

intermediate scrutiny or strict scrutiny"); United States v. Everist, 368 F.3d 517, 519 (5th

Cir. 2004) (holding, before Heller was decided, that the federal law banning felons from

possessing firearms was "a limited and narrowly tailored exception to the freedom to

possess firearms, reasonable in its purposes and consistent with the right to bear arms

protected under the Second Amendment"); United States v. Chovan, 735 F.3d 1127,

1139-41 (9th Cir. 2013) (upholding, under intermediate scrutiny, a federal law

prohibiting gun possession by those who have been convicted of misdemeanor domestic

violence offenses because the law was "substantially related to the important government

interest of preventing domestic gun violence"); State v. Smith, 571 A.2d 279 (N.H. 1990)

(holding that New Hampshire's felon-in-possession law, which applied to drug felonies,

felonies against persons, and felonies against property, "narrowly serve[d] a significant



                                            10
governmental interest in protecting the general public" even though "[c]onceivably some

felons falling within the reach of [the statute] are not potentially dangerous").

       McCoy's arguments are similar to those raised in the companion case decided

today. Merritt, No. SC94096. McCoy claims § 571.070.1(1) is not narrowly tailored to

achieve the State's interest, but is overbroad, because it could have applied only to violent

felonies, dangerous felonies, or some other subset of felonies; that it could have applied

only to those on probation or parole; or just for a period of years; or not in the person's

home; or until the person qualifies for some form of reinstatement. He also claims that

the felon-in-possession statute could have set out "procedural safeguards" or provided for

judicial review to determine a person's actual danger to the public before banning firearm

possession, like the law permitting civil commitment of sexually violent predators, which

this Court has upheld under strict scrutiny review. See Norton, 123 S.W.3d at 175. And

he claims that § 571.070.1(1) is underinclusive because it does not apply to

misdemeanors, in that misdemeanants are also likely to commit firearm-related offenses.

       But narrow tailoring "does not require exhaustion of every conceivable . . .

alternative." Grutter v. Bollinger, 539 U.S. 306, 339 (2003). Unlike the law permitting

civil commitment of sexually violent predators at issue in Norton, the law at issue here is

a criminal law, subject to all of the procedural safeguards afforded in criminal

prosecutions by the federal and Missouri constitutions. And the fact that § 571.070.1(1)

does not apply to any misdemeanors shows that the legislature decided to tailor the law

so that it would apply only to those who have committed more serious offenses; it is not

underinclusive.

                                             11
       Nor is § 571.070.1(1) overbroad. It contrasts with the federal felon-in-possession

law, which applies more broadly to misdemeanor domestic violence offenses. See 18

U.S.C. § 922(g)(9) (2006). It does not apply to felony convictions that have been

pardoned or expunged (although expungement would not be available for McCoy's prior

convictions 6). It does not apply to possession of antique firearms. See § 571.070.3. And

it does not prevent self-defense—just possessing firearms.

       Many of the restrictions McCoy argues the General Assembly should have

included in § 571.070.1(1) appear in other statutes and previous versions of the same law.

The felon-in-possession law, which bans felons from possessing firearms, with no

exceptions other than possessing an antique firearm, is sufficiently narrowly tailored to

achieve the compelling interest of protecting the public from firearm-related crime.

Therefore, it passes strict scrutiny.

                                        Conclusion

       The judgment is affirmed.



Breckenridge, C.J., Fischer, Wilson and Russell, JJ., concur;
Draper, J., concurs in result in separate opinion filed;
Teitelman, J., concurs in opinion of Draper, J.;
Stith, J., concurs in result and concurs in opinion of Draper, J.




 6
   Expungement is available for felonies but only specific types, including the offenses of
passing a bad check, fraudulently stopping payment of an instrument, and fraudulently using a
credit device or debit device. Section 610.140.

                                             12
            SUPREME COURT OF MISSOURI
                                        en banc

STATE OF MISSOURI,                       )
                                         )
                     Respondent,         )
                                         )
vs.                                      )       No. SC94564
                                         )
SANTONIO L. McCOY,                       )
                                         )
                     Appellant.          )

                     OPINION CONCURRING IN RESULT

       I concur with the principal opinion’s holding that section 571.070 is constitutional

under article I, section 23, as it was written at the time Santonio L. McCoy (hereinafter,

“McCoy”) was charged with and convicted of with his crimes. Consistent with my

position in Dotson v. Kander, --- S.W.3d ---, 2015 WL 4036160, (No. SC94482) (Mo.

banc 2015), I disagree that strict scrutiny must be applied to any right to bear arms claim

brought under article I, section 23 as it was written prior to the 2013 amendment.

Accordingly, I concur in result only.

       The principal opinion relies on District of Columbia v. Heller, 554 U.S. 570, 595,

128 S. Ct. 2783, 2799, 171 L. Ed. 2d 637 (2008), McDonald v. City of Chicago, Illinois,

561 U.S. 742, 791, 130 S. Ct. 3020, 3050, 177 L. Ed. 2d 894 (2010), and Dotson to

support its position that Missouri courts are obligated to apply strict scrutiny when
reviewing section 571.070’s constitutional validity. A careful reading of these cases does

not compel such a result.

       The Heller Court declined to establish a level of scrutiny when it evaluated the

Second Amendment restriction. Heller, 554 U.S. at 634. In a footnote, the United States

Supreme Court stated judicial review required something more than “rational basis”

because “[i]f all that was needed to overcome the right to keep and bear arms was a

rational basis, the Second Amendment would be redundant with the separate

constitutional prohibitions on irrational laws, and would have no effect.” Id. at 629, n.27.

Further, Heller found that the right to keep and bear arms is not unlimited and is “not a

right to keep and carry any weapon whatsoever in any manner whatsoever and for

whatever purpose.” Heller, 554 U.S. at 626. The Heller Court was careful to point out:

“[N]othing in our opinion should be taken to cast doubt on longstanding prohibitions on

the possession of firearms by felons and the mentally ill, or laws forbidding the carrying

of firearms in sensitive places ….” Id. at 626-27. The Supreme Court went on to identify

prohibitions against felons possessing firearms as “presumptively lawful regulatory

measures.” Id. at n.26.

       Two years after Heller, the United States Supreme Court extended the Second

Amendment’s application to the states by virtue of the Fourteenth Amendment’s Due

Process Clause. McDonald, 561 U.S. 742 at 791. However, the Supreme Court again

judiciously avoided naming or applying a particular level of scrutiny when reviewing this

fundamental right. McDonald, 561 U.S. at 782-84.



                                             2
         This Court in Dotson resolved an election contest concerning the fairness and

sufficiency of the ballot title for the new amendment to article I, section 23, which failed

to apprise Missouri voters that “strict scrutiny” would apply to any restriction on the right

to bear arms. Dotson, at *4, n.5. The per curiam opinion in Dotson recognized there was

no settled analysis under federal law or Missouri law defining a particular level of

judicial scrutiny regarding firearms regulations. Id. However, in a footnote, the per

curiam opinion surmised for the first time that “strict scrutiny would have applied under

the Missouri constitution had a challenge been made” under article I, section 23 after

McDonald because the United States Supreme Court stated the right to bear arms is a

fundamental right. Dotson, at *4, n.5. The principal opinion now asserts it is bound to

follow its advisory determination in Dotson now that an actual challenge has reached this

Court.

         In addition to reaching the issue before it was ripe, I believe Dotson is incorrect

and decisively erroneous on this issue because, despite recognizing the right to keep and

bear arms as a fundamental right, Heller and McDonald specifically declined the

invitation to apply strict scrutiny and explicitly avoided stating what type of scrutiny

would apply to cases challenging the right to bear arms. Heller, 554 U.S. at 628-29;

McDonald, 561 U.S. at 782-84.         Instead, Heller merely states:    “Under any of the

standards of scrutiny that we have applied to enumerated constitutional rights, banning

from the home the most preferred firearm in the nation to keep and use for protection of

one’s home and family, would fail constitutional muster.” Heller, 554 U.S. at 628-29

(internal citation and quotation marks omitted).

                                              3
       If the United States Supreme Court purposefully sidestepped applying a particular

level of scrutiny in two cases involving this fundamental right, this Court in Dotson was

not, as the principal opinion now proclaims, beholden to apply strict scrutiny in an effort

to follow the holdings in Heller and McDonald. Likewise, the principal opinion need not

reach that far to uphold section 571.070 in this case.

       Despite my disagreement about the appropriate standard of review to apply to

article 1, section 23 challenges raised prior to the 2013 amendment, section 571.070 can

be upheld under the less rigorous standard articulated in State v. Richard, 298 S.W.3d
529 (Mo. banc 2009), and State ex rel. Kansas City, Mo. v. Pub. Serv. Comm’n, 524
S.W.2d 855, 862 (Mo. banc 1975). Those cases stated a reviewing court should examine

whether a statute professing to be an exercise of the state police power has a real and

substantial relationship to the protection of public safety and does not invade

constitutional rights unjustifiably. Id. Here, section 571.070, a statute constituting an

exercise of the state’s police power, is constitutional because it has a real and substantial

relationship to the protection of the public safety by regulating the possession of firearms

by convicted felons and does not unjustifiably invade rights secured by the constitution.

Accordingly, I concur in the result reached by the principal opinion affirming the circuit

court’s judgment against McCoy.



                                                  ______________________________
                                                  GEORGE W. DRAPER III, JUDGE




                                              4